Citation Nr: 0526587	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased rating for idiopathic 
vitiligo with solar urticaria of the extremities and trunk, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for hearing loss and entitlement to an increased rating for 
vitiligo.  In May 2005, the RO granted service connection for 
hearing loss of the right ear.

In December 2004, the Board remanded this matter to the RO 
for substantive and procedural due process concerns.  The 
case has returned for further appellate review.

As first noted in the Board's December 2004 remand, the 
veteran appears to argue that a final August 1991 rating 
decision that denied service connection for headaches was 
erroneous.  Accordingly, the issue of whether the August 1991 
rating decision denying service connection for headaches 
contained clear and unmistakable error is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently have impaired hearing in 
the left ear for VA disability purposes.

2.  The veteran's vitiligo with solar urticaria is on an 
exposed surface; does not demonstrate ulceration, extensive 
exfoliation, crusting, or systemic or nervous manifestations, 
or appear exceptionally repugnant; and does not require 
immunosuppressive therapy for control.  
 




CONCLUSIONS OF LAW

1.  The criteria for left ear hearing loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).

2.  The criteria for an increased rating for idiopathic 
vitiligo with solar urticaria of the extremities and trunk, 
rated 30 percent disabling, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002); C.F.R. § 4.118, 
Diagnostic Codes 7823 and 7825 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter to the 
veteran from the RO dated in October 2003.  He was told of 
what was required to substantiate his service connection and 
increased rating claims and of his and VA's respective 
duties, and was asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  The 
RO's letter was provided to the veteran after the initial 
adjudication of the claims.  Any defect, however, with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected.  The evidence received after the issuance of the 
October 2003 notice letter was afforded proper subsequent VA 
process, and the veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all available, identified records 
pertinent to the claims, including the veteran's VA medical 
records and the reports from VA examination conducted in May 
2003 and March 2005.  

In May 2005, the veteran submitted a statement to the RO and 
asked that it be forwarded to the Board.  His statement is 
accepted as a waiver of RO consideration of this document.  
Therefore, remand to the RO for a supplemental statement of 
the case is not warranted.  See 38 C.F.R. § 19.31, 19.37.  
The duty to notify and assist having been met to the extent 
possible, the Board turns to the analysis of the veteran's 
claims.


II.  Analysis

Left ear hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  




To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, the March 2005 audiogram results 
include left ear puretone thresholds as follows:
  
20 decibels at 500 Hertz  
15 decibels at 1000 Hertz
15 decibels at 2000 Hertz
15 decibels at 3000 Hertz
30 decibels at 4000 Hertz

These results show no frequency threshold of 40 decibels or 
greater, and only one threshold above 25 decibels.  Speech 
recognition score for the left ear was 100 percent.  
Consequently, while the evidence demonstrates some loss of 
hearing in the left ear, the veteran does not suffer from 
"impaired hearing" of the left ear as defined by VA at 
38 C.F.R. § 3.385.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


Idiopathic vitiligo with solar urticaria  of the extremities 
and trunk

In August 1991, the veteran was granted service connection 
for idiopathic vitiligo of the extremities and trunk.  The RO 
assigned a 30 percent rating under Diagnostic Code 7806, 
effective from September 1990.  The veteran submitted a claim 
for an increased rating in January 2002.

VA treatment records dated in September 2001 showed that the 
veteran was treated for a rash on his forearms, described as 
a raised red area with no open areas.  He stated that he took 
Benadryl for the itching and oatmeal baths.  There was a 
diffuse erythematous maculopapular rash on the arm, leg, and 
waist, more confluent on the arms.  He was diagnosed as 
having sun-induced urticaria.  He took antihistamines.  Later 
in September 2001, the veteran reported that he broke out in 
a rash every time he went outside.  In January 2002, the 
veteran reported that his rash was controlled as long as he 
stayed out of the sun.  He was no longer working driving a 
delivery truck.

In an April 2003 substantive appeal, the veteran stated that 
his rash had spread all over his body, but that he did not 
have extensive exfoliation or crusting.  However, he reported 
that he was on immunosuppressive drugs.




The veteran was afforded a VA skin examination in May 2003.  
He stated that since his teens he had had hypopigmentation of 
the majority of his body with severe sun sensitivity, which 
created an erythematous rash and constant pruritus if he did 
not take antihistamines.  He was using hydroxyzine, camphor 
and sunscreen.  The examiner stated that the veteran had 
never been on corticosteroids, immunosuppressives, PUVA, or 
other light therapy.  He used systemic and topical therapy.  
It was noted that the antihistamines caused drowsiness, 
difficulty with concentration, and function of daily 
activities.  The veteran had itching over his entire body and 
sensitivity to light.  With respect to the percentage of the 
body affected, the examiner reported 90% of the head and 100% 
of the neck, hands, arms, trunk, and legs.  The diagnosis was 
vitiligo affecting the majority of the body with sever sun 
sensitivity affecting the majority of exposed areas.   

A VA treatment record dated in March 2005 noted that 
following a recent breakout in February, the veteran took a 
lot of antihistamines and his rash had virtually resolved.  
He also used cortisone cream.  There were only two small 
spots on the palm of his left hand.

More recently, the veteran was afforded a VA skin examination 
in March 2005.  He had depigmentation of 90% of his cutaneous 
surface and developed solar urticaria after a few minutes of 
sun exposure.  There was some remaining pigmentation of the 
face as well as patchy pigmentation of the arms.  There was 
no evidence of urticaria, but this was documented in the 
clinical records.  The diagnosis was vitiligo, 90% cutaneous 
involvement and solar urticaria secondary to vitiligo.  The 
examiner stated that it was a very disabling disease.  
Photographs were included.

In a statement dated in May 2005, the veteran stated that his 
skin condition had tremendously affected the quality of his 
life, limited his time outdoors and forcing him to conduct 
business or errands after sundown.  He said that his 
breakouts of urticaria usually lasted two to three days with 
his worse cases lasting six and two weeks.  He said that he 
took antihistamines to control the itching, but this did not 
prevent outbreaks.  He argued that his should fall under the 
criteria of an exceptionally repugnant condition and that his 
friend and family were repulsed by his condition.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1, 4.2 (2004).  The primary concern in a claim for an 
increased evaluation is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2004).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004). 

After the veteran initiated his appeal, the regulations 
pertaining to the evaluation of skin disorders were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
The RO has considered both the former and amended 
regulations.  When there is a change in the regulation, the 
Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period.  See VAOPGCPREC 3-00.

The old criteria, in effect prior to August 30, 2002, do not 
include a diagnostic code for vitiligo or urticaria, and the 
veteran's skin conditions were evaluated as a single 
disability, analogous to eczema.  See 38 C.F.R. § 4.20.

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 50 
percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

The veteran has specifically denied extensive exfoliation or 
crusting, and the objective medical evidence has not 
demonstrated such, nor any ulcerations or systemic or nervous 
manifestations.  The veteran's skin disorder is manifested by 
diffuse depigmentation and a recurrent erythematous 
maculopapular rash.  While the veteran maintains that his 
condition is exceptionally repugnant, the Board disagrees, 
based upon review of the photographs associated with the 
claims folder.  
Consequently, under the old criteria, an evaluation in excess 
of 30 percent is not warranted.  38 C.F.R. § 4.118, Code 7806 
(2002).

Under the new criteria, effective August 30, 2002, specific 
ratings are provided for vitiligo and urticaria, under 
Diagnostic Codes 7823 and 7825, respectively. Therefore, 
these disorders should no longer be rated as a single 
condition, effective August 30, 2002.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (an 
effective date based on the revised criteria may be no 
earlier than the date of the change).

Vitiligo, with no exposed areas affected, warrants a 
noncompensable rating.  With exposed areas affected, a 10 
percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7823 (2004).  Since the medical records show vitiligo on 
exposed areas, a 10 percent rating is warranted, effective 
August 30, 2002.  This is the maximum rating available under 
this diagnostic code.  

Recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, responding to treatment with 
antihistamines or sympathomimetics, warrants a 10 percent 
rating.  Recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and requiring 
intermittent systemic immunosuppressive therapy for control, 
warrants a 30 percent rating.  Recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy 
warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7825; see 67 Fed.Reg. 49590-99 (2002).

There is clinical evidence of recurrent urticaria.  While the 
veteran has reported that he takes immunosuppressive drugs, 
the objective medical evidence shows only that he uses 
antihistamines and topical therapy.  As the veteran does not 
require intermittent systemic immunosuppressive therapy, no 
more than a 10 percent rating is warranted under Diagnostic 
Code 7825, effective August 30, 2002.    

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 10 percent rating for vitiligo 
under Diagnostic Code 7823 and a separate 10 percent rating 
for his urticaria under Diagnostic Code 7825.  Alternatively, 
a 30 percent rating is already assigned under the old version 
of Diagnostic Code 7806, which is more beneficial to the 
veteran and should be the basis of evaluation.   

The veteran is competent to report his symptoms.  To the 
extent that he claims symptoms that are worse than the 
current rating contemplates, the Board finds that the medical 
findings do not support such an assertion.  The Board 
attaches greater weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements in 
support of a claim for monetary benefits.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  There is no probative evidence showing 
hospitalization or marked interference with employment as the 
result of the veteran's service-connected skin disorder.  
There is no indication that the veteran could not perform 
some type of job indoors which does not involve exposure to 
the sun.  In sum, the evidence he has presented does not 
reflect a disability picture that is so exceptional or 
unusual that it is not adequately represented by VA's 
Schedule.  Accordingly, the 



Board does not find that additional action is warranted under 
38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an increased rating in excess of 30 percent 
for idiopathic vitiligo with solar urticaria of the 
extremities and trunk is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


